 



Exhibt 10(v)
NORTHROP GRUMMAN 2006 ANNUAL INCENTIVE PLAN
AND
INCENTIVE COMPENSATION PLAN (for NON-SECTION 162(m) OFFICERS)
As amended and restated effective January 1, 2008
SECTION I
PURPOSE
Northrop Grumman has an annual incentive program to promote the success of the
Company and render its operations profitable to the maximum extent by providing
incentives to key employees. Participating employees have varying degrees of
impact on the overall success and performance of the Company. To facilitate the
appropriate incentive level for each Participant, Northrop Grumman utilizes two
incentive plans that use common financial and business performance criteria:

  •   The Incentive Compensation Plan (ICP)     •   The Annual Incentive Plan
(AIP)

SECTION II
DEFINITIONS

1.   Company—Northrop Grumman Corporation and such of its subsidiaries as are
consolidated in its consolidated financial statements.   2.   Code—The Internal
Revenue Code of 1986, as amended from time to time.   3.   Committee—The
Compensation and Management Development Committee of the Board of Directors of
the Company.   4.   Incentive Compensation—Awards payable under these plans.  
5.   Participant—An employee of the Company granted or eligible to receive
Incentive Compensation award under one of these Plans.   6.   Performance
Criteria—The performance criteria is a weighted combination of various financial
and non-financial factors approved by the Committee for the Performance Year.  
7.   Performance Year—The year with respect to which an award of Incentive
Compensation is calculated and paid.   8.   Plans—Collectively, the Incentive
Compensation Plan (ICP); and/or the Annual Incentive Plan (AIP).   9.   Plan
Year—The fiscal year of Northrop Grumman Corporation.   10.   Section 162(m)
Officer—An employee who is a “covered employee” as defined in Section 162(m) of
the Code with respect to an award of Incentive Compensation under the 2002
Incentive Compensation Plan for any Performance Year.

SECTION III
PARTICIPATION
Employees may be eligible for incentive compensation under one of the Northrop
Grumman incentive plans as described below.

1.   Incentive Compensation Plan (ICP):

  a.   Employees eligible to receive incentive compensation under the ICP are
elected corporate officers of the rank of vice president and above and the
presidents of those consolidated subsidiaries that the committee determines to
be significant in the overall corporate operations that are not section 162(m)
officers for the performance year. If an executive receives or is eligible to
receive an

1



--------------------------------------------------------------------------------



 



      incentive compensation award under the 2002 Incentive Compensation Plan
for 162(m) officers, then the executive will not be eligible and shall not
receive an incentive compensation award under the ICP.

  b.   Directors, as such, shall not participate in the ICP, but the fact that
an elected corporate officer or subsidiary president is also a director of the
Company shall not prevent participation.

2.   Annual Incentive Plan (AIP):

  a.   Employees eligible to receive incentive compensation awards under the AIP
are appointed vice presidents, senior management, middle management and
individual key contributors (employees normally in a position that customarily
perform quasi-management or team leadership duties). In addition, employees may
be eligible to participate in the AIP if they have specific individual goals
that directly contribute to the attainment of their respective business unit’s
operating goals or if employees are considered “high performing” and are in a
position to make measurable and significant contributions to the success of the
Company.     b.   At the beginning of, or prior to, a performance year, the
Company’s CEO approves the number of participants eligible for participation in
the AIP. Participants are then selected by their management based on an
assessment of their position relative to other candidates, their performance,
and their potential impact on achievement of business unit and the Company
goals.     c.   Participation in the AIP during any performance year does not
imply nor guarantee participation in the AIP in future years.

3.   Non-Duplication of Awards

  a.   A participant may not receive an incentive compensation award under more
than one of the above plans for the performance year. The only exception to this
is in the event that an individual is a participant in a particular plan for a
portion of the performance year and then is selected to participate in one of
the other plans for the remainder of that performance year. In this event, an
individual may receive pro-rated awards based on the time that he/she
participated in each plan.     b.   A participant will not be eligible to
receive any incentive compensation award from either of these plans if the
employee is a participant in the Company’s 2002 Incentive Compensation Plan for
162(m) Officers.

4.   Death, Disability, or Retirement       A participant may be eligible to
receive a pro-rated incentive compensation award in the event of the employee’s
death, disability, or retirement. In the case of a deceased participant, such
incentive compensation award will be paid to the participant’s estate.

5.   Employment Status       Except as provided in Section III 4 (see above), in
order to be eligible to receive a payment from these plans, a participant must
be an active employee of the Company as of December 31 of the plan year, unless
an exception is approved in writing by the Company’s chief human resources and
administrative officer.

SECTION IV
GOAL SETTING AND PERFORMANCE CRITERIA
Goal setting and performance planning are essential elements of plan
administration. This requires establishing performance criteria, such as annual
goals, goal weights, and performance measures. The Committee approves the annual
business and financial goals for the Company, as described below, in writing
within the first 90 days of a Performance Year, at a time when it is
substantially uncertain whether the Participant will earn any amount of
Incentive Compensation.

2



--------------------------------------------------------------------------------



 



1.   Corporation Goals       For each performance year, until otherwise
determined by the Committee, financial and non-financial objectives will be
established by the Committee in its sole discretion.

2.   Financial Measures

  a.   The CEO’s recommended goals are reviewed and amended as appropriate, and
established by the Committee at its sole discretion. Measures may include, but
are not limited to: cash management, cash flow, return on investment, debt
reduction, revenue growth, net earnings, and return on equity.     b.   The
Committee approves a performance threshold, a target level and a maximum
performance level for each of the financial measures for the performance year.

3.   Supplemental Goals       Supplemental goals may be either qualitative or
quantitative such as, but not limited to: customer satisfaction, contract
acquisition, delivery schedule, cycle-time improvement, productivity, quality,
workforce diversity, and environmental management. The CEO recommends the
supplemental goals based on sector goals contained in Annual Operating Plans and
corporate office goals established prior to the beginning of each year.
Supplemental goals have stated milestones and weights. The CEO’s recommended
supplemental goals are reviewed and amended as appropriate, and established by
the Committee at its sole discretion.

4.   Individual Goals       Each year participants develop individual goals that
support achievement of the Company’s business plan and the specific goals
established by the Committee in the three aforementioned corporation goals.
Individual goals are prepared, approved and documented. The employee’s manager
reviews these goals with each participant to ensure they are aggressive,
coordinated and focused on attainment of Company business objectives.

SECTION V
PERFORMANCE DETERMINATION
At the end of the performance year the CEO evaluates the performance of each of
the operating units and that of the overall Company against the financial and
business goals established at the beginning of the performance year and submits
his assessment to the Committee.
The CEO’s final evaluation of performance (the “unit performance factor” or
“UPF”) is stated numerically and is a performance multiplier for individual
incentive targets. The UPF will vary from 0.0 to a maximum as approved by the
Committee.
The Committee, in its sole discretion, after taking into account its appraisal
of the overall performance of the Company in the attainment of such
predetermined financial and non-financial objectives, may either increase or
decrease the company UPF for these plans.
SECTION VI
INCENTIVE COMPENSATION APPROPRIATIONS

1.   The amount appropriated for the plans for a performance year is based on
the CEO’s determination of the UPF (as approved or modified by the Committee)
and applied to the individual incentive targets of participants. These
performance-adjusted targets are aggregated into the “Appropriated Incentive
Compensation” for the performance year.   2.   In no event shall incentive
compensation payable to participants for a performance year exceed the
appropriated incentive compensation for the plans as approved by the Committee.

3



--------------------------------------------------------------------------------



 



3.   Any appropriated incentive compensation for a performance year, which is
not actually distributed to the participants as awards for such year, cannot be
transferred to the following performance year.

SECTION VII
INCENTIVE COMPENSATION AWARDS

1.   Individual Award Factors

  a.   Target award percentage—is established annually and is a percentage of
annual aggregate salary that reflects the varying impact of participant’s
positions on business results. Generally vice presidents will have higher target
award percentages than senior middle managers and so forth.     b.   Individual
performance—prior to the submission of recommended incentive compensation
awards, each participant will be evaluated by his management in relation to the
participant’s achievement of predetermined individual goals and his/her relative
contribution during the performance year compared to other participants to the
success or profit of the Company. This assessment of performance (the
“individual performance factor” or “IPF”) is stated numerically and is a
performance multiplier for individual incentive targets. The IPF may range from
0 to 1.5.     c.   Both the IPF and the UPF are multipliers for the individual
participant’s target award percentage to determine that participant’s incentive
compensation award.

2.   ICP Awards:

  a.   The Committee shall review the CEO’s recommendations and make the final
determination of each individual ICP participant’s incentive compensation award
for the performance year.

3.   AIP Awards:

  a.   Prior to the payment of any incentive compensation awards for a
performance year, the CEO, or his delegate, may in his sole discretion, adjust
or reduce to zero recommended amounts of incentive compensation awards to all or
any of the participants.     b.   The CEO or his delegate shall determine the
amount of any adjustment in a participant’s incentive compensation award on the
basis of such factors as he deems relevant, and shall not be required to
establish any allocation or weighting component with respect to the factors he
considers.

SECTION VIII
ADMINISTRATION OF THE PLANS

1.   ICP: The Committee shall be responsible for the administration of the Plan.
The Committee shall:

  a.   Interpret the ICP, make any rules and regulations relating to that plan,
determine which consolidated subsidiaries are significant for the purpose of the
first paragraph of SECTION III, and determine factual questions arising in
connection with the ICP, after such investigation or hearing as the Committee
may deem appropriate.     b.   As soon as feasible after the close of each
performance year and prior to the payment of any incentive compensation for such
performance year, review the performance of each participant and determine the
amount of each participant’s individual incentive compensation award, if any,
with respect to that performance year.     c.   Have sole discretion in
determining incentive compensation awards under the ICP, except that in making
awards the Committee may, in its discretion, request and consider the
recommendations of the CEO and others whom it may designate.     d.   Any
decisions made by the Committee under the provisions of this SECTION VIII, as
well as any interpretations of the ICP by the Committee, shall be conclusive and
binding on all parties concerned.

4



--------------------------------------------------------------------------------



 



2.   AIP: The CEO shall be responsible for the administration of this plan. The
CEO shall:

  a.   Interpret the AIP, make any rules and regulations relating to the plan,
and determine factual questions arising in connection with the AIP.     b.   As
soon as feasible after the close of each performance year and prior to the
payment of any incentive compensation for such performance year, review the
recommended awards of selected participants, as determined by the CEO, to
determine if the award is appropriate with respect to that performance year,
making any adjustments as he deems necessary and approving each such award.    
c.   Review and approve the total incentive compensation award expenditure of
each sector and the Company overall.     d.   Any decisions made by the CEO
under the provisions of this Section VIII, as well as any interpretation of the
AIP by the CEO, shall be conclusive and binding on all parties concerned.

SECTION IX
METHOD OF PAYMENT OF INCENTIVE
COMPENSATION TO INDIVIDUALS

1.   ICP Payments

  a.   The amount of incentive compensation award determined for each
participant with respect to a given performance year shall be paid in cash or in
common stock of the Company (“Northrop Grumman common stock”) or partly in cash
and partly in Northrop Grumman common stock, as the Committee may determine.
Subject to any applicable deferred compensation election to the contrary,
payment of the Incentive Compensation award with respect to a given Performance
Year shall be made in a lump sum payment between February 15 and March 15 of the
year following such Performance Year.     b.   The Committee may impose such
conditions, including forfeitures and restrictions, as the Committee believes
will best serve the interests of the Company and the purposes of the ICP.     c.
  In making awards of Northrop Grumman common stock, the Committee shall first
determine all incentive compensation awards in terms of dollars. The total
dollar amount of all incentive compensation awards for a particular year shall
not exceed the appropriated incentive compensation for that performance year
under the ICP. After fixing the total amount of each Participant’s incentive
compensation award in terms of dollars, then if some or all of the award is to
be paid in Northrop Grumman common stock, the dollar amount of the incentive
compensation award so to be paid shall be converted into shares of Northrop
Grumman common stock by using the fair market value of such stock on the date of
the award. “Fair market value” shall be the closing price of such stock on the
New York Stock Exchange on the date of the award, or, if no sales of such stock
occurred on that date, then on the last preceding date on which such sales
occurred. No fractional share shall be issued.     d.   If an incentive
compensation award is paid in Northrop Grumman common stock, the number of
shares shall be appropriately adjusted for any stock splits, stock dividends,
re-capitalization or other relevant changes in capitalization effective after
the date of award and prior to the date as of which the participant becomes the
record owner of the shares received in payment of the award. All such
adjustments thereafter shall accrue to the participant as the record owner of
the shares.     e.   Northrop Grumman common stock issued in payment of
incentive compensation awards may, at the option of the Board of Directors, be
either originally issued shares or treasury shares.     f.   Distribution of
awards shall be governed by the terms and conditions applicable to such awards,
as determined by the Committee or its delegate. An award, the payment of which
is to be deferred pursuant to the terms of an employment agreement, shall be
paid as provided by the terms of such agreement. Awards or portions thereof
deferred pursuant to the Northrop Grumman Deferred

5



--------------------------------------------------------------------------------



 



      Compensation Plan, the Northrop Grumman Savings Excess Plan, or any other
deferred compensation plan or deferral arrangement shall be paid as provided in
such plan or arrangement.     g.   The Company shall have the right to deduct
from all payments under the ICP any federal, state, or local taxes required by
law to be withheld with respect to such payments.     h.   No participant or any
other party claiming an interest in amounts earned under the ICP shall have any
interests whatsoever in any specific asset of the Company. To the extent that
any party acquires a right to receive payments under the ICP, such right shall
be equivalent to that of an unsecured general creditor of the Company. Awards
payable under the plan shall be payable in shares or from the general assets of
Northrop Grumman, and no special or separate reserve, fund or deposit shall be
made to assure payment of such awards.

2.   AIP Payments

  a.   The amount of incentive compensation award determined for each
participant with respect to a given performance year shall be paid in cash
between February 15 and March 15 of the year following that performance year.  
  b.   The Company shall have the right to deduct from all payments under this
plan any federal, state, or local taxes required by law to be withheld with
respect to such payments.     c.   No participant or any other party claiming an
interest in amounts earned under the AIP shall have any interest whatsoever in
any specific asset of the Company. To the extent that any party acquires a right
to receive payments under the plan, such right shall be equivalent to that of an
unsecured general creditor of the Company. Awards payable under the AIP shall be
payable in shares or from the general assets of Northrop Grumman, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards.

SECTION X
AMENDMENT OR TERMINATION OF PLANS
The Committee shall have the right to terminate or amend these plans at any time
and to discontinue further appropriations to the plans.
Without limiting the generality of the preceding paragraph, the Committee
reserves the right to adjust performance measures, the applicable performance
goals and performance results with respect to either or both of the plans to the
extent the Committee determines such adjustment is reasonably necessary or
advisable to preserve the intended incentives and benefits under the plans to
reflect (1) any change in capitalization, any corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation, (2) any change in
accounting policies or practices, or (3) the effects of any special charges to
earnings, or (4) any other similar special circumstances.
SECTION XI
EFFECTIVE DATE
These plans were first effective for performance years commencing with 2006, and
were amended and restated effective for performance years commencing with and
following 2008 and shall stay in effect until amended, modified or terminated by
the Committee. The provisions of these plans, together with those of the 2002
Incentive Compensation Plan for Section 162(m) Officers, shall supersede and
replace those of prior plan documents.
SECTION XII
MISCELLANEOUS

1.   Participation in any plan shall not constitute an agreement of the
participant to remain in the employ of

6



--------------------------------------------------------------------------------



 



    and to render his/her services to the Company, or of the Company to continue
to employ such participant, and the Company may terminate the employment of a
participant at any time with or without cause.

2.   In the event any provision of the plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the plans, and the plans shall be construed and enforced as if the illegal or
invalid provision had not been included.   3.   All costs of implementing and
administering the plans shall be borne by the Company.   4.   All obligations of
the Company under the plans shall be binding upon and inure to the benefit of
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.   5.  
The plans and any agreements hereunder, shall be governed by and construed in
accordance with the laws of the state of Delaware.   6.   The rights of a
participant or any other person to any payment or other benefits under either of
the plans may not be assigned, transferred, pledged, or encumbered except by
will or the laws of decent or distribution.

Neither of the plans constitutes a contract. Neither of the plans confers upon
any person any right to receive a bonus or any other payment or benefit. There
is no commitment or obligation on the part of Northrop Grumman (or any
affiliate) to continue any bonus plan (similar to the plans or otherwise) in any
particular year.

7